320 N.W.2d 779 (1982)
211 Neb. 872
Teddy A. TEAGUE, Appellee,
v.
CITY OF OMAHA, a municipal corporation, Appellant.
No. 82-117.
Supreme Court of Nebraska.
June 11, 1982.
Herbert M. Fitle, Omaha City Atty., and George S. Selders, Jr., Omaha, for appellant.
M. H. Weinberg of Weinberg & Weinberg, P. C., Omaha, for appellee.
Submitted without oral argument.
Before KRIVOSHA, C. J., BOSLAUGH, McCOWN, CLINTON, WHITE, HASTINGS, and CAPORALE, JJ.
PER CURIAM.
The instant appeal from the Nebraska Workmen's Compensation Court involves the issue as to whether payment by the City of Omaha of disability pension benefits under an unenforceable ordinance in lieu of workmen's compensation benefits estops the City from asserting the statute of limitations as a defense. Our opinion in Kohlbeck v. City of Omaha, 211 Neb. 372, 318 N.W.2d 742 (1982), is dispositive of the issue. Such payments did not toll the period of limitations and the City of Omaha is not estopped from asserting the period of limitations as a defense. The award of the Nebraska Workmen's Compensation Court is reversed and the action dismissed.
REVERSED AND DISMISSED.